DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
Applicant filed the Request for Continued Examination on 03/09/2021. Claims 1 and 13 are amended. Claims 2 and 14 are cancelled. Claims 1, 3-13, and 15-22 are pending. Claims 1, 3-13, and 15-22 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.
Rejections under 35 U.S.C. § 101
Due to the amended claims and Applicant’s arguments rejections are withdrawn.
Rejections under 35 U.S.C. § 103
Applicant argues that presented references in the office action do not teach amended claims. 
Applicant arguments are no longer applicable because they are moot in light of the new ground of rejection.
Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Contingent Limitations
	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
Claim 21 recites “wherein querying, via a processor, a memory for transaction information comprises requesting the transaction information associated with the return request identifier from the merchant system, if the transaction information is not stored in the memory.” There is no positively recited limitation that a processor queries a memory for transaction information “if” transaction information is not stored in the memory, this is a contingent limitation. For example, that the processor will not query the memory for transaction information if the transaction information is stored in the memory.
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
to identify transaction information associated with the return request identifier”.
Claim 12 recites “... to request the user to schedule a pick-up time and to receive the scheduled pick-up time”.
Claim 13 recites “querying … to identify transaction information associated with the return request identifier”. 
Claim 22 recites “…requesting… to schedule a pick-up time”.
The underlined limitations include intended use and are not give patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13, and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed The following limitations are not found in the original Specification and, therefore, are new matter:
Claim 1: “the return request identifier comprising a merchant identifier”, “the memory configured to store the merchant identifier”, and “automatically cause (causing) creation of a label”. See In re Simon, 302 F.2d 737, 133 USPQ 524 (CCPA 1962), MPEP 2174.
Claim 13: “the return request identifier comprising a merchant identifier” and “automatically cause (causing) creation of a label”. See In re Simon, 302 F.2d 737, 133 USPQ 524 (CCPA 1962), MPEP 2174.
The independent claims recite “identify, in the memory, a merchant associated with the merchant identifier received in the scanned return request identifier”, “generate a return code”, “generate return information based on the transaction information, the return information comprising a return destination and shipping information”, “associate the generated return information with the return code” and “automatically cause creation of a label, the label comprising the return destination and the shipping information”. Dependent claims 3 and 15 recite “generate the return request identifier based on the transaction information.” The algorithms or steps taken to perform the claimed functions must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Applicant should point to where the Specification describes how the claimed functions/steps are performed (MPEP 2161.01).
Claims 4-12 and 16-22 are rejected under the same rationale as claims 1 and 13 because claims 4-12 and 16-22 inherit the deficiencies of claims 1 and 13 respectively due to their dependency. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a user’s scan of a physical version of the return request identifier…” where “user’s scan…” describes an act of a user, not a system capabilities.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). 
Claim 1 recites “to identify transaction information…” It is unclear what component identifies transaction information.
Claims 1 and 13 recite the limitations “the scanned return request identifier” and “the identified merchant”. There are insufficient antecedent basis for these limitations in the claims.
Claim 12 recites “… the user interface is further configured to request the user to schedule a pick-up time and to receive the scheduled pick-up time”. It is not clear why the user interface requests the user to receive the scheduled pick-up time if the user schedules a pick-up time.
Claim 12 recites the limitation “the scheduled pick-up time”. There is insufficient antecedent basis for this limitation in the claim.

Claims 3-11 and 15-22 are rejected under the same rationale as claims 1 and 13 because claims 3-11 and 15-22 inherit the deficiencies of claims 1 and 13 respectively due to their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11 and 13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US20180107978A1 to Drey in view of US20140006224A1 to Grigg et al., US20160350757A1 to Bolling et al., and US20060149577A1 to Stashluk et al.
As per claims 1 and 13:
	
a processor in communication with the user interface [0026] 
a memory in communication with the processor, the memory configured to store the merchant identifier  [0024]-[0026]
wherein the processor is configured to:
query a merchant system of the identified merchant using the merchant identifier to identify transaction information associated with the return request identifier  [0046] 
provide, to the user interface, the transaction information, the transaction information including item information [0033] 
automatically cause creation of a label, the label comprising the return destination and the shipping information [0064], [0069]
Drey does not explicitly disclose the following limitations:
a user interface configured to receive a return request identifier from a user's scan of a physical version of the return request identifier, the return request identifier comprising a merchant identifier;
receive the scanned return request identifier from the user interface; 
identify, in the memory, a merchant associated with the merchant identifier received in the scanned return request identifier; 
receive, from the merchant system, the transaction information associated with the return request identifier;
generate a return code;
provide the return code to the user interface;

associate the generated return information with the return code.
However, Bolling et al., as shown, discloses the following limitations:
a user interface configured to receive a return request identifier from a user's scan of a physical version of the return request identifier, the return request identifier comprising a merchant identifier [0052], [0071],  FIG. 6
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and apparatuses for performing mobile returns, where at least some versions of the disclosed systems enable a return transaction to be performed using a mobile device connected to a network of one or more servers taught by Bolling et al. in systems and method for providing automatic return shipping where the system receives a purchase request, the purchase request including an identification of a product and a user identifier; generates a return label upon receiving the purchase request of Drey with the motivation to enhance a method with a new feature like the user scanning a paper receipt in order to put the return information into the user’s interface to start the return process as taught by Bolling et al. over that Drey.
receive the scanned return request identifier from the user interface [0053]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and apparatuses for performing mobile returns, where at least some versions of the disclosed systems enable a return transaction to be performed using a mobile device connected to a network of one or more servers taught by Bolling et al. in 
receive, from the merchant system, the transaction information associated with the return request identifier [0056]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and apparatuses for performing mobile returns, where at least some versions of the disclosed systems enable a return transaction to be performed using a mobile device connected to a network of one or more servers taught by Bolling et al. in systems and method for providing automatic return shipping where the system receives a purchase request, the purchase request including an identification of a product and a user identifier; generates a return label upon receiving the purchase request of Drey with the motivation to enhance a method with a new feature like the receipt information that have been a part of the stored information, validated and associated with the receipt information as taught by Bolling et al. over that Drey.
However, Grigg et al., as shown, discloses the following limitations:
identify, in the memory, a merchant associated with the merchant identifier received in the scanned return request identifier [0042]
 It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and computer program products 
provide the return code to the user interface [0061]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and computer program products are provided for pre-processing a sales return where the system may initiate a sales return transaction prior to a customer being physically present at a merchant store taught by Grigg et al. in systems and method for providing automatic return shipping where the system receives a purchase request, the purchase request including an identification of a product and a user identifier; generates a return label upon receiving the purchase request of Drey with the motivation to enhance a method with a new feature like the return code is displayed on GUI of the user interface through the user application in order to make it easy for the user to store it as taught by Grigg et al. over that Drey.
However, Stashluk et al., as shown, discloses the following limitations:
generate a return code  [0061] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method for providing macro based returns services that may be customized for particular retailers, customer or items taught by Stashluk et 
generate return information based on the transaction information the return information comprising a return destination and shipping information [0064] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method for providing macro based returns services that may be customized for particular retailers, customer or items taught by Stashluk et al. in systems and method for providing automatic return shipping where the system receives a purchase request, the purchase request including an identification of a product and a user identifier; generates a return label upon receiving the purchase request of Drey with the motivation to enhance a method with a new feature like the return information contains merchant’s address, how the returning item will be delivered and other associated with return transaction information in order to start the return process as taught by Stashluk et al. over that Drey.
associate the generated return information with the return code [0061] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method for providing macro based returns services that may be customized for particular retailers, customer or items taught by Stashluk et al. in systems and method for providing automatic return shipping where the system receives a purchase request, the purchase request including an identification of a product and a user 
As per claims 3 and 15:
	Drey discloses the following limitations:
generate the return request identifier based on the transaction information [0047]
store, in the memory, the transaction information, the return request identifier, and an association therebetween [0032] 
Drey does not explicitly disclose the following limitations:
receive the transaction information from the merchant system;
provide the return request identifier to the merchant system.
However, Grigg et al., as shown, discloses the following limitations:
receive the transaction information from the merchant system [0045] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and computer program products are provided for pre-processing a sales return where the system may initiate a sales return transaction prior to a customer being physically present at a merchant store taught by Grigg et al. in systems and method for providing automatic return shipping where the system receives a purchase request, the purchase request including an identification of a product and a user identifier; generates a return label upon receiving the purchase request of Drey with the motivation to 
provide the return request identifier to the merchant system  [0061] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and computer program products are provided for pre-processing a sales return where the system may initiate a sales return transaction prior to a customer being physically present at a merchant store taught by Grigg et al. in systems and method for providing automatic return shipping where the system receives a purchase request, the purchase request including an identification of a product and a user identifier; generates a return label upon receiving the purchase request of Drey with the motivation to enhance a method with a new feature like the displaying the return code to the merchant system as taught by Grigg et al. over that Drey.
As per claims 4 and 16:
Drey does not explicitly disclose the following limitations:
wherein the return request identifier comprises an alphanumeric code.
However, Grigg et al., as shown, discloses the following limitations:
wherein the return request identifier comprises an alphanumeric code [0061] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and computer program products are provided for pre-processing a sales return where the system may initiate a sales return transaction 
As per claims 5 and 17:
Drey does not explicitly disclose the following limitations:
wherein the return request identifier comprises a computer readable code and wherein the physical version of the return request identifier is a sales receipt.
However, Grigg et al., as shown, discloses the following limitations:
wherein the return request identifier comprises a computer readable code and wherein the physical version of the return request identifier is a sales receipt [0061] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and computer program products are provided for pre-processing a sales return where the system may initiate a sales return transaction prior to a customer being physically present at a merchant store taught by Grigg et al. in systems and method for providing automatic return shipping where the system receives a purchase request, the purchase request including an identification of a product and a user identifier; generates a return label upon receiving the purchase request of Drey with the motivation to enhance a method with a new feature like the generating the return code that might be read by the consumer’s device and the merchant’s device as well as taught by Grigg et al. over that Drey.
As per claims 6 and 18:
	Drey discloses the following limitations:
wherein the computer readable code is a badge [0078] 
As per claim 7:
	Drey discloses the following limitations:
wherein the badge comprises the transaction information and the item information encoded therein [0078] 
As per claim 8:
	Drey discloses the following limitations:
wherein the badge encodes a pointer to the transaction information [0062] 
As per claim 9 and 19:
	Drey discloses the following limitations:
provide item information comprising a plurality of items to the user [0033] 
receive a selection of one of the plurality of items [0052] 
Drey does not explicitly disclose the following limitations:
provide the return code to the user interface.
However, Grigg et al., as shown, discloses the following limitations:
provide the return code to the user interface [0061] 

As per claims 10 and 20:
	Drey discloses the following limitations:
wherein the processor is further configured to determine whether the return request identifier is valid for a return based on the transaction information [0050] 
As per claims 11 and 21:
	Drey does not explicitly disclose the following limitations:
wherein, the processor is configured to, if the transaction information is not stored in the memory, request, from the merchant system, the transaction information associated with the return request identifier.
However, Grigg et al., as shown, discloses the following limitations: 
wherein, the processor is configured to, if the transaction information is not stored in the memory, request, from the merchant system, the transaction information associated with the return request identifier [0070] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems, methods, and computer program products are provided for pre-processing a sales return where the system may initiate a sales return transaction prior to a customer being physically present at a merchant store taught by Grigg et al. in systems and method for providing automatic return shipping where the system receives a purchase request, the purchase request including an identification of a product and a user identifier; generates a return label upon receiving the purchase request of Drey with the motivation to enhance a method with a new feature like the retrieving the sales transaction information from the merchant computing system in case that the consumer did not store the information in order to start the return process as taught by Grigg et al. over that Drey.
Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US20180107978A1 to Drey in view of US20140006224A1 to Grigg et al., US20160350757A1 to Bolling et al., US20060149577A1 to Stashluk et al., and US20150186841A1 to Sar et al.
As per claims 12 and 22:
Drey does not explicitly disclose the following limitations:
wherein the user interface is further configured to request the user to schedule a pick-up time and to receive the scheduled pick-up time.
However, Sar et al., as shown, discloses the following limitations:
wherein the user interface is further configured to request the user to schedule a pick-up time and to receive the scheduled pick-up time [0099] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and apparatus related to generating steps to return a product and providing the steps to a user to enable the user to return the product taught by Sar et al. in systems and method for providing automatic return shipping where the system receives a purchase request, the purchase request including an identification of a product and a user identifier; generates a return label upon receiving the purchase request of Drey with the motivation to enhance a method with a new feature like the return steps include scheduling pick-up or drop-off location and time in order to make it convenient for the user the whole return process as taught by Sar et al. over that Drey.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AMANULLA  ABDULLAEV
Examiner
Art Unit 3692



/ELIZABETH H ROSEN/            Primary Examiner, Art Unit 3698                                                                                                                                                                                            




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)